Citation Nr: 0523875	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  02-08 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel

INTRODUCTION

The veteran had active service from November 1965 to November 
1968 and from September 1978 to August 1987.   This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
October 2003, the Board remanded the matter for further 
development.  It is now once again before the Board for 
disposition.  


FINDINGS OF FACT

1.  The veteran died in March 1999, at the age of 51 years.  

2.  The veteran's certificate of death lists his immediate 
cause of death as micronodular cirrhosis.

3.  At the time of the veteran's death, service-connection 
was in effect for residuals of a left ankle sprain, arthritis 
of the left knee, arthritis of the right knee, hypertension, 
arthritis of the right elbow, and bilateral hearing loss.  
Combined, his service-connected disabilities were evaluated 
as 40 percent disabling at the time of his death.          

4.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.




CONCLUSIONS OF LAW

1.  Cirrhosis of the liver was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).    

2.  A service-connected disability did not cause or 
materially or substantially contribute to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).

3.  Eligibility for Dependent's Educational Assistance is not 
established.  38 U.S.C.A. § 3500, et. seq. (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the three volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records; the 
appellant's assertions; VA treatment records; private medical 
reports; the veteran's Social Security Administration 
records; a copy of the veteran's autopsy report; and a May 
2005 VA medical opinion.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on her behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.



				I.  Service Connection

The appellant's claim is for entitlement to service 
connection for the cause of the veteran's death.  The veteran 
died in March 1999, at the age of 51.  The veteran's 
certificate of death lists his immediate cause of death as 
micronodular cirrhosis.  

At the time of his death, the veteran was service-connected 
for residuals of a left ankle sprain, arthritis of the left 
knee, arthritis of the right knee, and hypertension, each 
rated as 10 percent disabling.  The veteran was also service-
connected for arthritis of the right elbow and bilateral 
hearing loss, but both were rated as noncompensable.  The 
veteran's combined service-connected rating at the time of 
his death was 40 percent.  In a statement received in 
November 1999, the appellant essentially asserted that 
porphyria cutanea tarda, diabetes mellitus, and non-Hodgkin's 
lymphoma (all stated to be due to Agent Orange exposure) 
contributed to the veteran's death.  However, in her VA Form 
9, received in July 2002, the appellant asserted that the 
veteran's death was the result of diabetes mellitus, 
secondary to Agent Orange exposure, and hepatitis C.       

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain chronic diseases, including cirrhosis of the liver 
and diabetes mellitus, when manifested to a degree of 10 
percent or more within one year from separation from active 
service may be service-connected even though there is no 
evidence of such disease during the period of service.  Also, 
certain diseases associated with exposure to herbicide 
agents, including Type II diabetes mellitus, are subject to 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1133 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2004).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3) (2004).

The veteran's service medical records are negative for 
treatment for, or a diagnosis of, cirrhosis of the liver.  
However, a July 1986 clinical record listed an assessment of 
abnormal liver chemistries, which was stated to be possibly 
ethanol related.  Nor does the record show a diagnosis of 
cirrhosis of the liver within one year of the veteran's 
separation from service.  Additionally, the veteran's service 
medical records are negative for treatment for, or diagnoses 
of, either diabetes mellitus or hepatitis C.           

The veteran's autopsy report, dated March [redacted], 1999, listed 
the veteran's cause of death as micronodular cirrhosis.  

A VA medical opinion, dated May 21, 2005, stated that the 
veteran's claims folder had been reviewed thoroughly.  It is 
noted that the appellant argues that diabetes mellitus and 
hepatitis C were, in part, the cause of the veteran's death.  
The VA physician noted that the veteran was a medic in 
service and, therefore, his exposure to blood and body fluids 
while in service was considered.  It is noted in the report 
that the claims folder reflected that the veteran had alcohol 
abuse and intravenous drug abuse.  Specifically, a medical 
record dated in November 1998 was noted, as was a medical 
record dated in March 1994.  The VA physician stated that the 
veteran died of liver failure.  She stated further, 
"[h]epatitis C is more likely from the [intravenous] drug 
abuse and less likely due to his possible exposure to blood 
products as a medic in the service."  She also stated, [i]t 
is also less likely that diabetes mellitus in part caused the 
veteran's death," explaining that in the veteran's last 
medical records his diabetes had been fairly controlled.  It 
was also stated that the autopsy report did not show evidence 
of heart failure and that the veteran had only mild coronary 
artery atherosclerosis per the autopsy report.  Additionally, 
it was noted that the heart only showed patchy myocardial 
fibrosis and coronary arteries only showed moderate 
atherosclerosis, 65 to 75 percent occlusion.  She stated in 
conclusion that "the veteran's cause of death is due to 
liver failure due to cirrhosis of the liver due to drug 
abuse, due to hepatitis C and alcohol abuse."  She stated 
further, "[h]epatitis C is due to intravenous drug abuse in 
the past and less likely due to his being a medic when he was 
in Vietnam."  Finally, in an addendum, the VA physician 
stated that the veteran's hypertension was not contributory 
to the cause of death.     

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The immediate 
cause of death listed on the veteran's death certificate was 
micronodular cirrhosis.  No other conditions were listed.  
The service medical records do not show that he developed 
micronodular cirrhosis during active service, or within one 
year of separation from service.  Moreover, there is simply 
no competent evidence of a nexus between the veteran's 
service, or a service-connected condition, and his cause of 
death.  In fact, the only competent opinion of record is the 
May 2005 VA physician's opinion, in which the physician 
stated that hepatitis C was due to intravenous drug abuse and 
less likely due to his being a medic in service, that 
hypertension was not contributory to the cause of death, and 
that it was "less likely that diabetes mellitus in part 
caused the veteran's death."            

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.  

In reaching this decision the Board considered the 
appellant's arguments in support of her assertion that the 
veteran's death was caused or hastened due to his service or 
a service-connected condition.  However, the appellant, as a 
lay person untrained in the field of medicine, is not 
competent to offer an opinion on such matters.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments 
do not provide a factual predicate upon which compensation 
may be granted. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

				II.  38 U.S.C.A. Chap. 35

With regard to the issue of entitlement to eligibility to 
Chapter 35 educational benefits, with limitations, the term 
"eligible person" for educational assistance under Chapter 35 
means a child, surviving spouse or spouse of a veteran who 
was discharged under other than dishonorable conditions and 
who: (1) died of a service-connected disability; (2) has a 
total disability permanent in nature resulting from a 
service-connected disability; or (3) died while a disability 
so evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. § 21.3021(a)(2) (2004).

As found above, the veteran did not die as the result of a 
service-connected disability.  Further, the veteran did not 
have a permanent and total service-connected disability while 
he was alive, nor did he die while under permanent and total 
disability.  As such, the Board finds that the appellant is 
not eligible for Dependents' Educational Assistance benefits.  
See 38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 
21.3021 (2004).

In reaching this decision the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

					III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, August 2002 and March 2004 
letters informed the appellant of what the evidence must show 
in order to establish entitlement to service connection for 
the cause of the veteran's death.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the August 2002 letter stated that VA had to make 
reasonable efforts to help her get such things as medical 
records, employment records, or records from other federal 
agencies.  The letter also stated that VA would assist the 
appellant by providing a medical opinion if such opinion was 
necessary to make a decision on her claim.  In addition, the 
March 2004 letter informed the appellant that VA was 
responsible for getting relevant records from any federal 
agency, to include records form the military, VA hospitals 
(including private facilities where VA authorized treatment), 
and from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency, such as 
from state or local governments, private doctors and 
hospitals, or current or former employers.  

In addition, the statement of the case (SOC) and the June 
2005 supplemental statement of the case (SSOC) reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
her to obtain relevant records necessary to substantiate her 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  She was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, she 
was notified that VA would obtain the veteran's service 
medical records and other relevant records pertaining to his 
active duty that are held or maintained by a governmental 
entity, records of relevant medical treatment or examination 
at VA health care facilities or at the expense of VA, and any 
other relevant records held by any Federal department or 
agency which she adequately identifies and authorizes VA to 
obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of the duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the appellant 
did not specifically request that she send VA any evidence in 
her possession pertinent to the conditions on appeal, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  For instance, the SOC and June 2005SSOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notices, 
combined with the SOC and June 2005 SSOC, clearly comply with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that VA has obtained the veteran's VA 
treatment records, SSA records, and a copy of the veteran's 
autopsy report.  In addition, a VA medical opinion was 
obtained in May 2005.  The Board also notes that a letter 
from Dr. Michael A. Morrison, dated July 30, 2004, indicated 
that the veteran's records were no longer available.  
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Chapter 35 educational benefits is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


